 Case 1:19-cv-01324-CFC Document 17 Filed 07/31/20 Page 1 of 1 PageID #: 76
                                                                      Jeff Castellano
                                                                      I.M. Pei Building
                                                                      1105 North Market Street, 12th Floor
                                                                      Wilmington, DE 19801
                                                                      (302) 298-0703 - Direct
                                                                      jcastellano@shawkeller.com



                                 July 31, 2020

BY CM/ECF
The Honorable Colm F. Connolly
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

      Re:    Scanning Techs. Innovations LLC v. Odoo, Inc.,
             C.A. No. 19-1324-CFC

Dear Judge Connolly,

      I write on behalf of all parties to this action with respect to the
scheduling conference set for August 5, 2020, and the August 3, 2020
deadline to submit a scheduling order.

       The parties have reached a settlement, and have executed the
settlement agreement. The parties expect that the remaining conditions that
must be satisfied prior to dismissal of this action will be satisfied by August
21, 2020.

       In order to preserve the Court’s and the parties’ resources, the parties
jointly request that the Court vacate the August 5, 2020 scheduling
conference and the August 3, 2020 deadline to submit a scheduling order, as
well as any other deadlines between now and August 21, 2020.

     Should the parties not be in a position to file dismissal papers by
August 21, 2020, they will file a status report on that date.

                                               Respectfully submitted,
                                               /s/ Jeff Castellano
                                               Jeff Castellano (No. 4837)

cc:   All counsel of record (by CM/ECF & e-mail)
      Clerk of Court (by CM/ECF)
